Per Curiam.

Appellant contends that the Ohio franchise tax statutes, Section 5495 el seq., General Code (Section 5733.01 et seq., Revised Code), as construed and applied herein by the commissi oner, impose a direct tax upon United States securities and interest thereon contrary to Section 742, Title 31, U. S. Code, and Section 8, Article I of the United States Constitution.
The judgment of this court in the case of Fifth Third Union Trust Co. v. Peck, Tax Commr., 161 Ohio St., 169, 118 N. E. (2d), 398, is dispositive of the issues here presented. The decision of the Board of Tax Appeals is affirmed on authority of that case.

Decision affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Bell and Taft, JJ., concur.